DETAILED ACTION
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
The applicant argues that “As such, Applicant respectfully asserts that in the cited prior art, no cavities exist in the pole piece into which lips can slot. In Atallah, the pole pieces are fixedly moulded into a stationary support. The alleged lips of Atallah are surface features of the magnetic material to enhance the adhesion of a moulded material which fixedly encompasses and retains the stationary (fixedly mounted) pole pieces. That is, these "lips" do not teach or suggest components configured removably slot into the hollow cavities of the pole-piece structure as recited in claim 1. As such, all claims are now in allowable condition.” This argument is not persuasive because the term “removably slot” is broad and applies to the prior art structure. This term does not significantly limit the structure. The prior art teaches lips and cavities that interact in the same way as claimed by the applicant. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 2-3, 15, and 21, it is unclear whether the first and second rotating components are the same as those in claim 1. These limitations appear to be redundant and will thus not be considered. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojima et al. (WO 2015/137392) in view of Atallah et al. (US 9685851).
In re claim 1, Tojima, in figures 1-6, discloses a pole-piece assembly comprising: a pole-piece structure comprising a longitudinal axis and one or more channels (2e) extending from a first end to a second, opposite end of the pole-piece structure; wherein a solid, substantially non-magnetic material (2b) is provided throughout each channel; wherein; wherein said pole-piece structure is configured to be located between a first rotating component and a second rotating component; and a second rotating component (not clearly shown but an input and output shafts are inherently present in a transmission device such as the one shown). Tojima does not explicitly disclose the lips and cavities. Atallah however teaches that it is known in the art to use lips and cavities structures in a similar device that are configured to removably slot in the same way as the claimed invention so as to secure the pole piece structure in position (see retaining structure 330 and 540). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the retention structure including lips and cavities as taught by Atallah to the nonmagnetic material structure and the rotating component structure of Tojima in order to provide improved retention for the structure. The lips and cavities structures in Tojima are provided in opposite positions compared from the claimed device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have reversed the cavities and the lips positioning, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. With respect to limitations “when the first and second components are moved to engage with the pole-piece structure”, this limitation has not been given patentable weight because it appears to be directed to a manufacturing step, not the structure itself. (see MPEP 2113)
In re claim 2, Tojima in view of Atallah discloses that the first and second rotating components are associated with an input shaft or an output shaft (inherent function of the shown device; all components are associated with each other in the claimed device).
In re claim 3, Tojima in view of Atallah discloses that the first and second rotating components are located at opposite axial ends of a magnetic gear assembly (the shown arrangement inherently only allows the axial ends to be positions for the rotating components; this is also shown by Atallah).
In re claim 4, Tojima in view of Atallah discloses that the one or more channels extend in a direction parallel or substantially parallel to the longitudinal axis of said pole-piece structure (as shown in figure 3A of Tojima).
In re claim 5, Atallah, in figures 1-28 discloses that each said cavities are provided between a first flange and a second flange, and said lips are configured to slot into said cavities between said first and second flanges (this is most clearly seen in figure 4).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojima et al. (WO 2015/137392) in view of Atallah et al. (US 9685851) and Ohhashi et al. (US 2016/0006335).
In re claim 7, Tojima teaches the claimed device including nonmagnetic material but does not teach resin. Ohhashi however teaches that it is known to use resin in a similar application (see paragraph 58). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used resin as taught by Ohhashi as the nonmagnetic material of Tojima in order to reduce manufacturing costs.
In re claim 8, Tojima, in figures 1-6, discloses that there are no air gaps between each channel and the solid, substantially non-magnetic material (as seen in figures 2-3).
In re claim 9, Tojima, in figures 1-6, discloses that said pole-piece structure consists of said plurality of laminate plates and said non-magnetic material (the complete structure is shown in figure 2).
In re claim 10, Tojima, in figures 1-6, discloses that each of said plates comprises a plurality of solid portions arranged alternately with a plurality of substantially hollow portions, and said one or more apertures are provided in said hollow portions (as clearly seen in figures 3a-3b).
In re claim 11, Tojima, in figures 1-6, discloses that each of said plates are stacked such that said solid portions align so as to form a plurality of magnetic pole-pieces in said pole-piece structure (as seen most clearly in figure 3b).
In re claim 12, Tojima, in figures 1-6, discloses that said plates are stacked such that said hollow portions align so as to form said one or more channels extending from said first end of the pole-piece structure to a second, opposite end of the pole-piece structure (as seen in figure 2).
In re claim 13, Tojima, in figures 1-6, discloses the multiple laminate plates. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation discussing how the plates are formed has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e laminate plates, does not depend on its method of production, i.e. formed from a single piece of material. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re claim 14, Tojima, in figures 1-6, discloses that said laminate plates are held together by said the solid, substantially non-magnetic material (as seen in figures 2-3).
In re claim 15, Tojima, in figures 1-6, discloses a plurality of inner permanent magnets (12s); and a plurality of outer permanent magnets (34s) located concentrically with respect to said inner permanent magnets; wherein said pole-piece structure is located between said inner and outer permanent magnets and modulates the magnetic fields produced by said inner and outer permanent magnets (as seen in figure 1).
In re claim 19, Tojima in view of Atallah discloses the cast of the solid, substantially non-magnetic material (2b) is provided throughout each channel, the cast holding the pole-piece structure in position, wherein the casts are on a primary load path of a magnetic gear and transmit torque to the output shaft (this is inherent function of the shown structure) but does not explicitly discuss the claimed method of manufacturing. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. nonmagnetic material does not depend on its method of production, i.e. casting or molding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
In re claim 20, Tojima in view of Atallah discloses the cast of the solid, substantially non-magnetic material (2b) is provided throughout each channel, the cast holding the pole-piece structure in position, wherein the laminate plates are held together and pressed against each other by the casts (this is inherent function of the shown structure since the laminate plates would otherwise come apart without the casts) but does not explicitly discuss the claimed method of manufacturing. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. nonmagnetic material does not depend on its method of production, i.e. casting or molding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
In re claim 21, Tojima in view of Atallah discloses that the first and second rotating components removably secure the pole-piece structure in position (this is inherent function of the positioning of the pole piece assembly, as shown in the figures of Tojima and Atallah).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837